Citation Nr: 0216959	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

(The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 will 
be the topic of a separate decision.)


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to December 
1988.  He died in April 2000.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans affairs (VA).  In its current status, the case 
returns to the Board following completion of development 
made pursuant to its July 2001 remand.  

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran died in April 2000 of metastatic colon 
cancer.  

3.  At the time of the veteran's death, service connection 
was in effect for traumatic arthritis of the lumbosacral 
spine with compression fracture of the L1 and limitation of 
motion, degenerative arthritis of the cervical spine, 
gastroesophageal reflux with duodenitis, residuals of 
fracture of the posterior malleolus of the tibia with 
rupture of the deltoid ligament right fibula, bilateral 
inguinal hernia repair and scar, residuals of removal of the 
lipoma, incision cyst of the abdomen, right arm, right 
thigh.  

4.  Carcinoma of the colon was not shown in service, and was 
first diagnosed in January 2000, many years thereafter 

5.  Cancer of the colon is not shown to have been 
proximately due to or the result of any service-connected 
disability.  

6.  None of the veteran's service-connected disabilities are 
shown to have played any role in the events causing death.  

7.  The cause of the veteran's death is not shown to have 
been associated with exposure to Agent Orange.    


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by service, and the inservice incurrence of 
carcinoma of the colon may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).  

2.  Metastatic cancer of the colon is not shown to have been 
proximately due to or the result service-connected 
disability.  38 C.F.R. § 3.310(a) (2002).  

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause death.  38 
U.S.C.A. §§ 1110, 1131, 1312, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.312 (2002).  

4.  Metastatic colon cancer is not shown to have been 
associated with exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1131, 1116 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate a claim and inform the 
appellant whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was notified of the information 
necessary to substantiate her claim by means of the 
discussions in the August 2000 and September 2002 rating 
decisions, the October 2000 statement of the case, the July 
2001 Board remand and the September 2002 supplemental 
statement of the case.  She was specifically told that there 
was no evidence showing that the cause of the veteran's 
death was associated with injury, disease, or event, 
including Agent Orange exposure in the veteran's active 
service.  The RO also notified her by letter dated January 
2002 that she needed to submit evidence in support of her 
claim, such as statements from doctors who treated the 
veteran.  Specific evidence, including a medical nexus 
opinion from the veteran's doctor, was requested in a letter 
dated in January 2002.  Therefore, VA has no outstanding 
duty to inform her that any additional information or 
evidence is needed. 

VA attempted to inform the appellant of which information 
and evidence she was to provide to VA and which information 
and evidence VA would attempt to obtain on her behalf.  In a 
letter, dated in January 2002, the RO asked her to specify 
where the veteran had received treatment and solicited 
releases to obtain his private records.  The RO also 
informed her that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service records.  In 
addition the RO obtained private treatment records from 
Thunderbird Samaritan  Medical Center, Wickenburg Regional 
Medical Center and Arrowhead Community Hospital and Medical 
Center.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under the VCAA, poses no harm or prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The veteran died in April 2000 of metastatic carcinoma of 
the colon.  The certificate of death indicates that the 
approximate interval between the onset and death was 4 
months.  No other significant conditions contributing to 
death were indicated.  No autopsy was performed.  

At the time of the veteran's death, service connection was 
in effect for traumatic arthritis of the lumbosacral spine 
with compression fracture of the L1 and limitation of 
motion, degenerative arthritis of the cervical spine 
evaluated as 10 percent disabling.  Service connection was 
established at noncompensable ratings for the following:  
gastroesophageal reflux with duodenitis; residuals of 
fracture of the posterior malleolus of the tibia with 
rupture of the deltoid ligament right fibula; inguinal 
hernia repair, bilateral and scar; residuals of removal of 
the lipoma, incision cyst, abdomen, right arm, right thigh.  

The veteran's service medical records make no reference to 
the condition noted on the certificate of death.  As noted 
above, the date of onset of the condition causing death was 
4 months prior to the veteran's death.  Thus, there is no 
indication that cancer was present in service or within the 
initial postservice year.  Instead, it has been argued that 
the veteran's inservice exposure to toxins, including Agent 
Orange during his active service contributed to his 
developing metastatic carcinoma of the colon.  

Specifically, the appellant, the veteran's widow, states 
that the veteran had two tours of duty in Vietnam, and that 
in both tours he was with Special Forces.  In 1969 to 1970, 
he was with Special Operations Group (SOG).  During that 
occasion, the veteran reportedly went into Laos and Cambodia 
as an advisor.  She states that the veteran had informed her 
that he had gone into places that had been sprayed with 
Agent Orange.  She also reported the possibility of exposure 
to sarin gas.  The appellant reported in an August 2000 
statement that she found out that a study was being done in 
relation to cancer deaths in people that were in SOG from 
1969 to 1970.  The appellant stated in addition that the 
veteran had none of the risk factors for developing colon 
cancer.  Rather it is her belief that he may have been 
exposed chemicals and toxins in Vietnam.  In addition, she 
states that little is known about Gulf War Syndrome as well.  

The statutory provision specifically covering Agent Orange 
is 38 U.S.C.A. § 1116.  During the pendency of the 
appellant's claim, there was a change in this statute.  In 
Karnas, supra, the United States Court of Appeals for 
Veterans Claims, (Court) held that, when there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so. 

Formerly, Section 1116(a)(3), title 38, United States Code, 
provided: 

For the purposes of this subsection, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, and has a disease 
referred to in paragraph (1)(B) of this 
subsection shall be presumed to have 
been exposed during such service to an 
herbicide agent containing dioxin or 
2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during 
such service to any other chemical 
compound in an herbicidal agent, unless 
there is affirmative evidence to 
establish that the veteran was not 
exposed to any such agent during that 
service.  

Paragraph (1)(B) of the subsection concerned VA's authority 
to add diseases presumed related to herbicide exposure by 
regulation.  Paragraph (2) of the subsection contained a 
list of diseases presumed related to herbicide exposure, 
becoming manifest to a degree of disability of 10 percent or 
more within a year after the last date on which the veteran 
performed active military service in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975.  38 U.S.C.A. § 1116(a)(2)(E).

In McCartt v.West, 12 Vet. App. 164 (1999), the Court, held, 
in essence, that an appellant must submit evidence of 
exposure to Agent Orange during service when there is no 
evidence that the appellant has developed one of the 
enumerated disease under 38 C.F.R. § 3.309(e).  

Changes were made to 38 U.S.C.A. § 1116 by the "Veterans 
Education and Benefits Expansion Act of 2001", Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Under the amendment in 
effect since December 27, 2001, the presumption of exposure 
to herbicides is provided to all veterans who served in 
Vietnam during the Vietnam Era.  See 38 U.S.C. § 1116(f), as 
revised.

This change on its face is more liberal than the statute 
previously in effect.  Under the facts of the appellant's 
case, however, it is no more favorable.  The veteran would 
be presumed to have been exposed to a herbicide agent under 
38 C.F.R. § 3.307(a)(6)(iii).  This section provides:

A veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975 and has a disease listed 
at Sec. 3.309(e) shall be presumed to 
have been exposed during such service to 
an herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.  The last 
date on which such a veteran shall be 
presumed to have been exposed to an 
herbicide agent shall be the last date 
on which he or she served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975.  "Service in the 
Republic of Vietnam" includes service in 
the waters offshore and service in other 
locations if the conditions of service 
involved duty or visitation in the 
Republic of Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  Thus, even if the evidence does not 
establish that the veteran developed the claimed condition 
to a degree of 10 percent during the requisite period after 
the presumed exposure, the evidence may establish service 
connection with proof of actual direct causation.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

The veteran's DD Form 214 verifies his service in Vietnam.  
This highly decorated veteran was the recipient of  the 
Republic of Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal with 1960 device, the Vietnam Cross of 
Gallantry with Palm, the Vietnam Jump Wings, the Republic of 
Vietnam Civil Actions Medal Unit Citation Badge and the 
Combat Infantry Badge among other awards and decorations.  
The veteran was also noted to have participated in campaigns 
including the Vietnam Counteroffensive Phases II, III and 
VII as well as the  Vietnam Summer-Fall 1969, Vietnam 
Winter-Spring 1970.  Consequently, it is clear that the 
veteran satisfies the requirement of serving in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  

The veteran is presumed to have been exposed to Agent 
Orange, due to his service in Vietnam and the absence of 
affirmative evidence to establish that he was not exposed to 
a herbicide agent during that service,.  However, it is 
important to note that in this case, the cause of the 
veteran's death-metastatic cancer of the colon-is not one of 
the diseases enumerated under 38 C.F.R. 3.309(e).  Thus, the 
appellant cannot prevail on either version of the law.  

As noted above, the law does not preclude the establishment 
of service connection with proof of actual direct causation.  
Combee, supra.  Nevertheless, the preponderance of the 
evidence does not support a finding that the veteran's 
metastatic cancer of the colon was caused by injury, disease 
or event noted in his active military service.  The 
appellant has not brought forth any evidence to support that 
allegation.  While her contentions have been reviewed 
regarding the veteran's exposure to certain toxins and 
chemicals during his military service, the appellant is 
advised that her statements can be probative only to the 
extent that she as a lay person can discuss personal 
experiences.  But, generally, lay testimony cannot provide 
medical evidence because lay persons lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier 
of fact, while the later is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Moreover, the reports of terminal hospitalization from 
Wickenburg Regional Medical Center, Arrowhead Community 
Hospital and Thunderbird Samaritan Medical Center show that 
the veteran in January 2000 was hospitalized for a medical 
history significant for a month of abdominal problems.  He 
had reportedly visited the emergency room on three 
occasions, but he continued to have abdominal pain among 
other symptoms.  These reports show that according to the 
veteran, he had been feeling sick since before Christmas 
when he started having abdominal 

pain.  He reportedly went to the emergency room, but was 
told that he had fecal impaction and was treated with 
laxatives.  He did well until mid-January when he started to 
have pain and bloating for which he was again treated in the 
emergency room with the same clinical impression.  When 
admitted, the veteran had complaints of occasional nausea 
and vomiting and dry heaves.  

Private treatment records compiled from January 2000 
indicate that the veteran was originally treated for what 
was thought to be ulcer disease that was a service-connected 
disability.  However, that assessment was later ruled out 
when upper gastrointestinal studies failed to show any 
evidence of active ulcer.  A February 2000 colonoscopy was 
consistent with probable colon cancer.  Thus, there is no 
evidence that ulcer disease or any other service-connected 
disability played any role in the veteran's development of 
metastatic cancer of the colon.  Later that month, the 
veteran underwent a partial colectomy of the splenic flexure 
that confirmed the presence of cancer of the ascending colon 
with carcinomatosis.  The veteran subsequently underwent 
chemotherapy.  

Unfortunately, nothing from these records associates the 
veteran's cause of death with injury, disease or event of 
the veteran's active service.  Moreover, as noted above, 
metastatic cancer of the colon is not shown to be 
etiologically related to any of the veteran's service-
connected disabilities.  In view of the foregoing, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

